—Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 30, 1998, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
After claimant, a blood center assistant manager, completed setting up a special blood donor program in the Long Island area, she was requested by the employer on July 15, 1997 to begin a similar program in New York City which would require her to travel to that area three or four days a week. Thereafter, on July 31, 1997, claimant fell ill with heart problems and was absent from work for several weeks. In August 1997, claimant provided a doctor’s note which indicated that she could return to her job with a modified work schedule as of September 8, 1997, but she could not travel to New York City. The note did not specify why claimant could not travel and the employer asked claimant to provide more information from her doctor concerning the travel restriction to New York City. Instead of doing so, claimant resigned.
Substantial evidence supports the Unemployment Insurance Appeal Board’s ruling disqualifying claimant from receiving unemployment insurance benefits because she left her employment without good cause. Given the fact that travel to New York City was an essential part of claimant’s job duties, the Board rationally found it reasonable for the employer to ask for further details as to her travel restrictions. Since claimant quit without affording the employer an opportunity to look into the matter further and try to accommodate her medical needs (see generally, Matter of Wesley [Commissioner of Labor], 254 AD2d 593), we decline to disturb the Board’s decision that claimant lacked good cause to resign from her employment while continuing work was available.
Cardona, P. J., Mercure, Peters, Carpinello and Graffeo, JJ., concur. Ordered that the decision is affirmed, without costs.